THE THIRTEENTH COURT OF APPEALS

                                    13-14-00481-CV


     Brett William Bostian, Lynda Ann De Leon, Ryan Elizondo & Doyne Scott Elliff
                                          v.
                                   Josephine Limon


                                  On appeal from the
                  County Court at Law No. 4 of Nueces County, Texas
                          Trial Cause No. 2013CCV-61773-4


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.         The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

       We further order this decision certified below for observance.

April 2, 2015.